Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Asset Allocation Fund On July 23, 2014, BNY Mellon Asset Allocation Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 325 2.875% Notes due 2021 issued by eBay Inc. (CUSIP No. 278642AK9) (the "Notes") at a purchase price of $99.779 per Note including an underwriting discount of $0.400. The Notes were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. Standard Chartered Bank The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Bond Fund On July 23, 2014, BNY Mellon Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,245 2.875% Notes due 2021 issued by eBay Inc. (CUSIP No. 278642AK9) (the "Notes") at a purchase price of $99.779 per Note including an underwriting discount of $0.400. The Notes were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. Standard Chartered Bank The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On July 23, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 2.875% Notes due 2021 issued by eBay Inc. (CUSIP No. 278642AK9) (the "Notes") at a purchase price of $99.779 per Note including an underwriting discount of $0.400. The Notes were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC HSBC Securities (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. Standard Chartered Bank The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On August 7, 2014, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,365 2.250% Senior Notes due 2019 issued by CVS Caremark Corporation (CUSIP No. 126650CE8) (the "Notes") at a purchase price of $99.944 per Note including an underwriting discount of $0.600. The Notes were purchased from Barclays Capital Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC Wells Fargo Securities, LLC Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. Guggenheim Securities, LLC KeyBanc Capital Markets Inc. Mizuho Securities USA Inc. Santander Investment Securities Inc. SMBC Nikko Securities America, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On August 11, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 3.400% Debentures due 2024 issued by Burlington Northern Santa Fe, LLC (CUSIP No. 12189LAT8) (the "Debentures") at a purchase price of $99.771 per Debenture including an underwriting discount of $0.450. The Debentures were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated BNY Mellon Capital Markets, LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On September 17, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.125% Notes due 2024 issued by Alcoa Inc. (CUSIP No. 013817AW1) (the "Notes") at a purchase price of $100.000 per Note including an underwriting discount of $1.000. The Notes were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. LLC Credit Suisse Securities (USA) LLC Citigroup Global Markets Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC BNP Paribas Securities Corp. Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC RBS Securities Inc. ANZ Securities, Inc. Banca IMI S.p.A. Banco Bradesco BBI S.A. BB Securities Ltd. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Mizuho Securities USA Inc. PNC Capital Markets LLC Sandler O'Neill & Partners, L.P. SG Americas Securities, LLC SMBC Nikko Securities America, Inc. Standard Chartered Bank TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On September 23, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 3.00% Senior Notes due 2021 issued by Sysco Corporation (CUSIP No. 871829AT4) (the "Notes") at a purchase price of $99.781 per Note including an underwriting discount of $0.400. The Notes were purchased from Goldman, Sachs &Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. J.P. Morgan Securities LLC TD Securities (USA) LLC Wells Fargo Securities, LLC HSBC Securities (USA) Inc. U.S. Bancorp Investments, Inc. PNC Capital Markets LLC Santander Investment Securities Inc. The Williams Capital Group, L.P. BB&T Capital Markets, a division of BB&T Securities, LLC Comerica Securities, Inc. BNY Mellon Capital Markets, LLC Rabo Securities USA, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On September 24, 2014, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 7,000 5.000% Sales Tax Asset Revenue Bonds, Fiscal 2015 Series A, due October 15, 2031 issued by Sales Tax Asset Receivable Corporation organized by The City of New York (CUSIP No. 794665FT1) (the "Bonds") at a purchase price of $118.593 per Bond including an underwriting discount of $0.500. The Bonds were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Goldman, Sachs & Co. Loop Capital Markets LLC Raymond James & Associates, Inc. Siebert Branford Shank & Co., LLC Ramirez & Co., Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Jefferies LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC RBC Capital Markets, LLC Rice Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Blaylock Beal Van, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Drexel Hamilton, LLC Estrada Hinojosa & Company, Inc. Fidelity Capital Markets, a division of National Financial Services LLC Janney Montgomery Scott LLC Lebenthal & Co., LLC Northern Trust Oppenheimer & Co. Inc. PNC Capital Markets LLC Prager & Co., LLC Roosevelt & Cross, Inc. Southwest Securities, Inc. Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On September 24, 2014, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 5.000% Sales Tax Asset Revenue Bonds, Fiscal 2015 Series A, due October 15, 2031 issued by Sales Tax Asset Receivable Corporation organized by The City of New York (CUSIP No. 794665FT1) (the "Bonds") at a purchase price of $118.593 per Bond including an underwriting discount of $0.500. The Bonds were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Goldman, Sachs & Co. Loop Capital Markets LLC Raymond James & Associates, Inc. Siebert Branford Shank & Co., LLC Ramirez & Co., Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Jefferies LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC RBC Capital Markets, LLC Rice Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Blaylock Beal Van, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Drexel Hamilton, LLC Estrada Hinojosa & Company, Inc. Fidelity Capital Markets, a division of National Financial Services LLC Janney Montgomery Scott LLC Lebenthal & Co., LLC Northern Trust Oppenheimer & Co. Inc. PNC Capital Markets LLC Prager & Co., LLC Roosevelt & Cross, Inc. Southwest Securities, Inc. Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On September 24, 2014, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,250 5.000% Sales Tax Asset Revenue Bonds, Fiscal 2015 Series A, due October 15, 2030 issued by Sales Tax Asset Receivable Corporation organized by The City of New York (CUSIP No. 794665FS3) (the "Bonds") at a purchase price of $119.169 per Bond including an underwriting discount of $0.500. The Bonds were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: J.P. Morgan Securities LLC Goldman, Sachs & Co. Loop Capital Markets LLC Raymond James & Associates, Inc. Siebert Branford Shank & Co., LLC Ramirez & Co., Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Jefferies LLC Morgan Stanley & Co. LLC Wells Fargo Securities, LLC RBC Capital Markets, LLC Rice Securities, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Blaylock Beal Van, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Drexel Hamilton, LLC Estrada Hinojosa & Company, Inc. Fidelity Capital Markets, a division of National Financial Services LLC Janney Montgomery Scott LLC Lebenthal & Co., LLC Northern Trust Oppenheimer & Co. Inc. PNC Capital Markets LLC Prager & Co., LLC Roosevelt & Cross, Inc. Southwest Securities, Inc. Sterne, Agee & Leach, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 8-9, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On December 4, 2014, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 3.734% Notes due December 15, 2024 issued by Becton, Dickinson and Company (CUSIP No. 075887BF5) (the "Notes") at a purchase price of $100.000 per Note including an underwriting discount of $0.650. The Notes were purchased from Goldman, Sachs & Co. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. J.P. Morgan Securities LLC BNP Paribas Securities Corp. Citigroup Global Markets Inc. Mitsubishi UFJ Securities (USA), Inc. Morgan Stanley & Co. LLC Banca IMI S.p.A. BNY Mellon Capital Markets, LLC ING Financial Markets LLC Mizuho Securities USA Inc. Standard Chartered Bank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on March 9-10, 2015. These materials include additional information about the terms of the transaction.
